
	

113 HR 1175 IH: Focused Reduction of Effluence and Stormwater runoff through Hydrofracking Environmental Regulation Act of 2013
U.S. House of Representatives
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1175
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2013
			Mr. Cartwright (for
			 himself, Mr. Blumenauer,
			 Mr. Brady of Pennsylvania,
			 Mr. Capuano,
			 Mr. Connolly,
			 Mr. Ellison,
			 Mr. Farr, Mr. Fattah, Mr.
			 Grayson, Mr. Grijalva,
			 Mr. Hastings of Florida,
			 Mr. Holt, Mr. Honda, Mr.
			 Huffman, Mr. Keating,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Ms. Lofgren,
			 Mrs. Lowey,
			 Ms. McCollum,
			 Ms. Meng, Mr. Moran, Mr.
			 Nadler, Ms. Norton,
			 Mr. Pocan,
			 Mr. Polis,
			 Mr. Quigley,
			 Ms. Schakowsky,
			 Ms. Schwartz,
			 Ms. Slaughter,
			 Mr. Smith of Nebraska,
			 Mr. Tonko,
			 Ms. Tsongas,
			 Mr. Sarbanes,
			 Mr. Takano,
			 Mr. Yarmuth,
			 Mr. Peters of Michigan,
			 Mr. Lowenthal,
			 Mr. Cohen,
			 Ms. Pingree of Maine,
			 Ms. Chu, Mr. Van Hollen, and Ms. Edwards) introduced the following bill; which
			 was referred to the Committee on
			 Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act and
		  direct the Secretary of the Interior to conduct a study with respect to
		  stormwater runoff from oil and gas operations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Focused Reduction of Effluence and Stormwater runoff
			 through Hydrofracking Environmental Regulation Act of
			 2013 or the FRESHER Act of
			 2013.
		2.Stormwater runoff
			 from oil, gas, and mining operations
			(a)Limitation on
			 permit requirementSection
			 402 of the Federal Water Pollution Control Act (33 U.S.C. 1342) is amended by
			 striking subsection (l) and inserting the following:
				
					(l)Limitation on
				permit requirementThe
				Administrator shall not require a permit under this section for discharges
				composed entirely of return flows from irrigated agriculture, nor shall the
				Administrator directly or indirectly, require any State to require such a
				permit.
					.
			(b)DefinitionsSection 502 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1362) is amended—
				(1)by striking
			 paragraph (24); and
				(2)by redesignating
			 paragraph (25) as paragraph (24).
				(c)Study
				(1)In
			 generalThe Secretary of the Interior shall conduct a study of
			 stormwater impacts with respect to any area that the Secretary determines may
			 be contaminated by stormwater runoff associated with oil or gas operations,
			 which shall include—
					(A)an analysis of
			 measurable contamination in such area;
					(B)an analysis of
			 ground water resources in such area; and
					(C)an analysis of the
			 susceptibility of aquifers in such area to contamination from stormwater runoff
			 associated with such operations.
					(2)ReportNot
			 later than 1 year after the date of enactment of this section, the Secretary
			 shall submit to Congress a report on the results of studies conducted under
			 paragraph (1).
				
